Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a request for continuing examination filed on 07/29/2022 for application Number 16/913,618. Claims 5, 6, 9, 14, 15, and 18 have been amended. Claims 2, 4, 11, and 13 are cancelled. Claims 1, 3, 5-10, 12, and 14-18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-10, 12, 14, 16-18 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Cirik et al. (US 20200314889 A1; hereinafter “Cirik”).

Regarding claim 1, Cirik discloses a method of reporting a configured grant (CG) confirmation by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a network of wireless communication system, a radio resource control (RRC) message for configuring the UE with at least one CG configuration in a bandwidth part (BWP) of a cell ([0563] In an example embodiment as shown in FIG. 20, a wireless device may receive one or more messages comprising configuration parameters. The one or more messages may comprise one or more RRC messages…The one or more messages may comprise first configuration parameters of one or more bandwidth parts of a cell of the one or more cells; [0572] and Fig. 20: The one or more messages may comprise second configuration parameters of a plurality of configured grant configurations on a first bandwidth part of the one or more bandwidth parts.);
receiving, from the network, a (de)activation command for activating or deactivating the at least one CG configuration ([0574] and Fig. 20: The wireless device may receive a DCI indicating activation/release of a first configured grant configuration in the plurality of configured grant configurations. In an example, the DCI may indicate activation/release of the first configured grant configuration in the first bandwidth part of the cell. In an example, the DCI may indicate activation/release of the first configured grant configuration in a first sub-band of the first bandwidth part of the cell.);
generating, according to a first indication of the RRC message, a medium access control (MAC) control element (CE) for reporting the CG confirmation indicating whether the at least one CG configuration is activated or deactivated by the (de)activation command, according to a first indication of the RRC message, the first indication being associated with the at least one CG configuration ([0577] and Fig. 20: If PDCCH contents (including DCI) indicate configured grant activation or deactivation (i.e., activation or deactivation, via a command message in DCI carried by PDCCH, of a grant configured according to a first indication of the RRC message), the wireless device may trigger configured grant confirmation. In an example, if the configured grant confirmation is triggered and not cancelled and if the MAC entity has UL resources allocated for new transmission, the MAC entity may instruct the Multiplexing and Assembly procedure to generate a Configured Grant Confirmation MAC CE.); and 
transmitting the MAC CE to the network ([0578] and Fig. 20: The wireless device may transmit a confirmation indicating that the wireless device received the downlink control information that indicates activation/release of the first configured grant configuration. In an example, the wireless device may transmit the confirmation in response to the validation being successful. In an example, the confirmation may be a MAC control element.),
wherein a format of the MAC CE is determined as a first format with only a subheader or a second format with both a subheader and a payload according to the first indication of the RRC message ([0585] In an example, a MAC PDU may comprise of one or more MAC subPDUs. A MAC subPDU may comprise one of the following: a MAC subheader (including padding); a MAC subheader and a MAC SDU (= a payload); [0027] FIG. 22 is an example MAC PDU format as per an aspect of an embodiment of the present disclosure; Fig. 22 shows a MAC PDU format (= a second MAC CE format) in which both a subheader and a payload are included in a MAC subPDU. Similarly, the case of a MAC subPDU with subheader only would correspond to a first MAC CE format; [0563] In an example embodiment as shown in FIG. 20, a wireless device may receive one or more messages comprising configuration parameters. The one or more messages may comprise one or more RRC messages. The one or more messages may comprise configuration parameters of one or more cells; thus, the MAC CE formats may be configured according to the first indication of the RRC message. ).

Regarding claim 3, Cirik discloses the limitations of claim 1 as set forth, and Cirik further discloses wherein the first indication of the RRC message is used for configuring the UE with the at least one CG configuration in the BWP of the cell ([0563] In an example embodiment as shown in FIG. 20, a wireless device may receive one or more messages comprising configuration parameters. The one or more messages may comprise one or more RRC messages…The one or more messages may comprise first configuration parameters of one or more bandwidth parts of a cell of the one or more cells; [0572] and Fig. 20: The one or more messages may comprise second configuration parameters of a plurality of configured grant configurations on a first bandwidth part (BWP) of the one or more bandwidth parts.).  

Regarding claim 5, Cirik discloses the limitations of claim 1 as set forth, and Cirik further discloses wherein the payload of the MAC CE includes a plurality of CG identifier (ID) fields, and each of the plurality of CG ID fields corresponds to one of the at least one CG configuration ([0589] a cell with serving cell index i) and Si,j corresponds to sub-band j (e.g., a sub-band with sub-band ID j) of the active BWP in cell i. A value of Si,j (= CG identifier) indicates whether the wireless device received the downlink control information that indicates activation/release of the first configured grant configuration on Si,j.).

Regarding claim 7, Cirik discloses the limitations of claim 1 as set forth, and Cirik further discloses wherein the (de)activation command includes a second indication for indicating that one or more of the at least one CG configuration is activated or deactivated ([0574] and Fig. 20: The wireless device may receive a DCI (= (de)activation command) indicating activation/release of a first configured grant configuration in the plurality of configured grant configurations. In an example, the DCI may indicate (i.e., via a second indication) activation/release of the first configured grant configuration in the first bandwidth part of the cell. In an example, the DCI may indicate activation/release of the first configured grant configuration in a first sub-band of the first bandwidth part of the cell.).  

Regarding claim 8, Cirik discloses the limitations of claim 7 as set forth, and Cirik further discloses wherein the second indication is associated with a CG configuration identifier ([0589] a cell with serving cell index i) and Si,j corresponds to sub-band j (e.g., a sub-band with sub-band ID j) of the active BWP in cell i. A value of Si,j (= CG identifier) indicates whether the wireless device received the downlink control information that indicates activation/release of the first configured grant configuration on Si,j.).

Regarding claim 9, Cirik discloses the limitations of claim 7 as set forth, and Cirik further discloses wherein the (de)activation command is received via downlink control information (DCI) and a type of the (de)activation command is determined by the UE according to at least one of the first indication of the RRC message and the second indication of the (de)activation command ([0574] and Fig. 20: The wireless device may receive a DCI indicating activation/release of a first configured grant configuration in the plurality of configured grant configurations. In an example, the DCI may indicate activation/release of the first configured grant configuration in the first bandwidth part of the cell. In an example, the DCI may indicate activation/release of the first configured grant configuration in a first sub-band of the first bandwidth part of the cell; [0572] and Fig. 20: The one or more messages (i.e., RRC messages)  may comprise second configuration parameters (= first indication) of a plurality of configured grant configurations on a first bandwidth part (BWP) of the one or more bandwidth parts; thus the type of the (de)activation command is determined by the UE according to at least one of the first indication of the RRC message (indicating all configured grants) and the second indication (= the selected configured grant to be activated or deactivated) of the (de)activation command (= DCI). ).  

Claims 10, 12, 14, and 16-18 are rejected on the same grounds set forth in the rejection of claims 1, 3, 5, and 7-9, respectively. Claims 10, 12, 14, and 16-18 recite similar features as in claims 1, 3, 5, and 7-9, respectively, from the perspective of an apparatus for a UE. Cirik further discloses a UE comprising: a processor, for executing computer-executable instructions; and a non-transitory machine-readable medium, coupled to the processor, for storing the computer-executable instructions, wherein the computer-executable instructions instruct the processor to perform the recited functions ([0219] and Fig. 3: wireless device 110 (= a UE) with at least one processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik.

Regarding claim 6, Cirik discloses the limitations of claim 5 as set forth, and Cirik further discloses wherein each of the plurality of CG ID fields is set to a first value for indicating that the (de)activation command has been received for the corresponding one of the at least one CG configuration ([0589] a cell with serving cell index i) and Si,j corresponds to sub-band j (e.g., a sub-band with sub-band ID j) of the active BWP in cell i. A value of Si,j (= CG identifier) indicates whether the wireless device received the downlink control information that indicates activation/release of the first configured grant configuration on Si,j. In an example, a value of ‘1’ for Si,j indicates that downlink control information indicating activation/release of a configured grant configuration on Si,j is received.). 
Although Cirik does not explicitly disclose wherein each of the plurality of CG ID fields is set to a second value for indicating that the (de)activation command has not been received for the corresponding one of the at least one CG configuration, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from Cirik. For example, a value of ‘0’ for Si,j may indicate that downlink control information indicating activation/release was not received.

Claim 15 is rejected on the same grounds set forth in the rejection of claim 6. Claim 15 recites similar features as in claim 6, from the perspective of an apparatus for a UE. Cirik further discloses a UE comprising: a processor, for executing computer-executable instructions; and a non-transitory machine-readable medium, coupled to the processor, for storing the computer-executable instructions, wherein the computer-executable instructions instruct the processor to perform the recited functions ([0219] and Fig. 3: wireless device 110 (= a UE) with at least one processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315.).

Response to Arguments
Applicant's arguments have been considered but they are not persuasive.

Regarding claim 1, the applicant argues (Remarks, P. 9) that “Cirik merely describes that a MAC subPDU may comprise either a MAC subheader or both a MAC subheader and a MAC SDU. However, Cirik does not disclose the determination of the format of the MAC CE for reporting the CG confirmation. Cirik also does not disclose that the format of the MAC CE for reporting the CG confirmation is determined "according to the first indication of the RRC message," as recited in amended independent claim 1.”.
The examiner respectfully disagrees. Cirik discloses in paragraph [0027] that “FIG. 22 is an example MAC PDU format as per an aspect of an embodiment of the present disclosure”; Fig. 22 shows a MAC PDU format (= a second MAC CE format) in which both a subheader and a payload are included in a MAC subPDU; Similarly, the case of a MAC subPDU with subheader only would correspond to a first MAC CE format. Cirik further discloses in paragraph [0563] that “In an example embodiment as shown in FIG. 20, a wireless device may receive one or more messages comprising configuration parameters. The one or more messages may comprise one or more RRC messages. The one or more messages may comprise configuration parameters of one or more cells. Thus, the MAC CE formats may be configured according to the first indication of the RRC message”. Therefore, Cirik does disclose the claimed limitation.

The same reasoning applies to claim 10 mutatis mutandis. Claims 1 and 10 are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kung et al. (US 20190289638 A1) – Configured grant activation/deactivation.
Takeda et al. (US 20220007411 A1) – Configuration information of one or more configured grants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471